Citation Nr: 1712243	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tendinitis of the bilateral legs.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Army from September 1980 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in April 2015 and November 2015.  

In November 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and added to the record.

The Board notes that the issue of entitlement to service connection for bilateral flat feet was remanded by the Board most recently in November 2015 along with the present issue.  A May 2016 rating decision granted entitlement to service connection for bilateral flat feet, and thus that issue is no longer on appeal before the Board.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's tendinitis of the bilateral legs is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tendinitis of the bilateral legs have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in December 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records including records from the Social Security Administration.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, private treatment records were obtained, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed tendinitis in the legs during her active service, resulting in her current bilateral leg disability.  She asserted at the hearing that her leg pain stemmed from her foot pain, which was caused by marching and running during basic training, although she admitted to having reoccurring knee pain prior to entry to service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral knee tendinitis/tendinosis and shin splints.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran reported having left knee pain in October 1980, and at the time she was diagnosed with shin splints.  Therefore, the Board finds that there has been an in-service event or injury for service-connection purposes at least regarding the left leg.  

The first treatment for tendinitis in the legs following service was in February 2010 when the Veteran first underwent VA examination in connection with her claim.  There was no evidence of treatment for her leg disabilities prior to this time.  The Veteran asserted that she sought treatment with the county for seizures and that she was referred to other physicians for treatment but there was no indication of treatment for the legs until February 2010.  The Veteran has asserted that she has had continuous leg pain at least monthly since separation from service.  

Nonetheless, as there is no competent medical evidence of chronic arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The Board notes that the medical opinions are against the Veteran's claim.  

As noted, the Veteran first underwent VA examination in connection with her claim in February 2010.  At the time she reported that she injured her left knee during service and that both of her knees had hurt since then, but that they had gotten worse in the three years prior, with the left knee being more painful.  She asserted that she took over the counter Advil for her pain symptoms, and that she was able to walk one fourth of a mile and stand for 25 minutes before feeling pain.  On physical examination she had tenderness in the knees and an abnormal gait.  She had a painful range of motion and her knee x-rays showed degenerative changes in the left leg and her leg x-rays showed a spur in the left Achilles.  The VA examiner noted that the physical examination was normal and that there was no evidence of shin splints or tendonitis.  She opined that the Veteran's left knee disability was less likely than not related to service because the one left knee injury in service was transient with no indication of chronicity; she indicated that the left knee x-ray showed degenerative changes that were likely age-related.  She concluded that since there was no current diagnosis of tendonitis in the bilateral legs, a nexus opinion was not possible.

In June 2015, pursuant to the Board's April 2015 remand directive, the Veteran again underwent VA examination in connection with her claim.  At the time she was diagnosed with bilateral knee tendinitis/tendinosis and shin splints.  The VA examiner noted that the Veteran had arthroscopic surgery in 2012 to remove fragments from behind the knee cap.  The Veteran asserted that standing and walking for more than 20 minutes or postural movements would aggravate her leg pain.  On physical examination she had reduced extension and flexion of both legs with pain and tenderness bilaterally, although there was no further reduced range of motion on repetition.  The Veteran exhibited normal strength and stability bilaterally with no evidence of ankylosis.  The VA examiner opined that the Veteran's current leg disability was less likely than not related to service.  In making this determination the VA examiner noted that the Veteran had not reported symptoms or obtained treatment until 2012, 32 years after separation from service.  The VA examiner implied that the lack of continuity of symptomatology suggested that the current disability was not related to service.

In March 2016, pursuant to the Board's November 2015 remand directive, the Veteran underwent VA examination in connection with her claim.  At the time she was diagnosed with bilateral knee joint osteoarthritis and bilateral knee restoration surgery.  The Veteran reported being involved in several car accidents, some of which were due to seizures; she indicated that her right knee was worse than her left knee.  The Veteran also reported that her knee pain increased when she used stairs or increased her physical activity.  The VA examiner noted a June 2015 right knee x-ray showing arthropathy.  On physical examination the Veteran had a reduced range of motion in both legs with pain and tenderness with weightbearing.  She had some reduced strength but she had normal stability and no ankylosis.  Her knee x-rays showed bilateral moderate degenerative joint disease.  The VA examiner noted that the Veteran did not develop a leg condition until 2012, and that she separated from service in 1980.  

In July 2016 the Veteran's file was reviewed by a VA examiner who noted the Veteran's history of leg pain during service and her lay statements describing her symptoms.  The VA examiner noted that the Veteran's leg injury in service was superficial in nature and that her varied left leg injuries were in different anatomical locations with separate etiologies.  She also noted that the Veteran had no right leg pain or disability noted in service.  The VA examiner also indicated that there was no medical evidence during the presumptive period for service connection after separation from service.  

The VA examiner differentiated between the Veteran's 2012 arthroscopic left knee surgery for abnormal deposits behind the knee cap and her service injury by noting that there was no evidence of complaints or treatment for a patella injury during service.  She indicated that the current knee joint conditions and their soft tissue moieties were independent and separate from the active duty complaints of shin splints or distal Achilles irritation.  The VA examiner concluded that it was less likely than not that the Veteran's claimed bilateral leg conditions were related to, caused by, or aggravated by military service.  

The Board notes that the Veteran did have a leg injury in service, but there is limited evidence of continuity of symptomatology.  In making this observation the Board recognizes that the Veteran has asserted that she has had continuous leg pain since separation from service, but there is limited objective medical evidence between separation from service and from when she made her claim in 2009, nearly 30 years after separation.  In the intervening time the Veteran has had several car accidents and other injuries to suggest a different etiology.  Moreover, the VA examiners have all noted a lack of chronicity and the most recent VA opinion clearly differentiated between the leg injuries in service and the Veteran's current leg disabilities.  Despite the Veteran's assertions, the sum of the medical evidence is against her claim; there are no medical opinions to the contrary.  

While the Veteran believes that her current tendinitis of the bilateral legs is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of tendinitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her tendinitis of the bilateral legs is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current tendinitis of the bilateral legs is not competent medical evidence.  The Board finds the opinions of the VA examiners, when viewed together, to be significantly more probative than the Veteran's lay assertions.

In light of these findings, the Board finds that entitlement to service connection for tendinitis of the bilateral legs is not warranted.  In making this determination the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, this doctrine is not for application.  


ORDER

Entitlement to service connection for tendinitis of the bilateral legs is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


